 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 
PRIVATE LABELED AGREEMENT

THIS AGREEMENT is entered into as of the 20th day of October, 2011 (the
“Effective Date”) by and between Antero Payment Solutions, Inc., a Nevada
corporation with its principal place of business at 24328 Vermont Ave #300
Harbor City, Ca. 90710 U.S.A. (“Antero” or “Company”), and Consolidated Fleet
Management Corp., a New York Corporation, with a principal place of business at
10 W Beech Street # B Islip, NY11751-1509 (“AGENT”).


 
 
Recitals


WHEREAS, Company is in the business, among other things, of developing,
promoting, licensing and supporting its Antero SVS (Third Party Processing
Application), Card of America and other debit based products the (“Private Label
Program”), as further defined herein;


WHEREAS, AGENT is in the business of, among other things, serving as an
independent sales representative for companies selling or licensing products and
services in the mobile wallet, credit, debit, prepaid, gift, and/or virtual card
programs; and


WHEREAS, Company and AGENT mutually desire that Company engage AGENT on a
non-exclusive basis to promote the private label mobile wallet, credit, debit,
prepaid, gift, and/or virtual card programs to Accountholders.


NOW, THEREFORE, in consideration of the mutual promises herein contained,
Company and AGENT (each a “party”; together, the “parties”) agree as follows:
 
1.  
Definitions.

 
In addition to those capitalized terms defined elsewhere in this Agreement, the
following terms shall have the following meanings:


“Account” shall mean a debit account issued by a Bank (defined herein).


“Accountholder” shall mean an individual, business, or organization authorized
by the Bank to receive an Account.


“Agreement” shall mean this Agreement between Company and AGENT and any
attachments, exhibits, schedules, addenda, and amendments thereto.


“Bank” shall mean those banking institutions identified by Company to AGENT that
have an established contractual relationship with Company for the sales and
processing of debit cards for the Private Label Program.


"Private Label Program" shall mean the Company’s Private Labeled Prepaid / Debit
/ Virtual / Mobile Wallet Card Programs and services provided exclusive to
AGENT.  As of the Effective Date, current sample artwork for the Private Label
card is contained in Schedule A to this Agreement.


 “Territory” shall mean the United States of America.

 
Page 1 of 9

--------------------------------------------------------------------------------

 


[ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 



“Tracking Number” shall mean a registered number issued by Company to AGENT for
the purpose of tracking AGENT’s sales and active Accountholder status.
 
2.  
Scope of Agreement / Appointment.

 
Antero hereby appoints AGENT as a non-exclusive independent contractor sales
representative to promote the Private Label Program to Accountholders in the
Territory in accordance with the terms and conditions set forth in this
Agreement.
 
3.  
AGENT’s Responsibilities.

 
In addition to those responsibilities stated elsewhere in this Agreement, AGENT
shall:


a.  
AGENT is required to maintain its own sales training and continuously maintain a
full time staff of at least one (1) trained sales and marketing professional;



b.  
Actively and continuously promote the Private Label Program in the Territory,
conduct promotional activities, and advertise and distribute only Company
approved promotional material as may be provided by Company to AGENT from time
to time;



c.  
Direct all Accountholders to purchase Private Label card(s) directly from
Company’s website and refrain from entering into agreements directly with
Accountholders;



d.  
If AGENT has a website and provides a link to Company’s website, AGENT shall
ensure that AGENT’s website at all times complies with all applicable laws and
that the AGENT’s website shall not contain any gambling, adult entertainment,
obscene, fraudulent or any other unlawful material or content or links to any
websites containing same;



e.  
AGENT shall require all prospective Accountholders to specifically identify
AGENT by name in their written and on-line applications to Company for the
Private Label card(s), or any other Private Label Program services, so that
Company may assign AGENT’s Tracking Number to such Accounts and be able to fully
account for and pay commission fees to AGENT for such Accounts. AGENT
acknowledges and agrees that it is AGENT’s sole responsibility and risk that an
Accountholder specifically identifies AGENT, and that an Accountholder’s failure
to identify AGENT on its application form will result in Company being unable to
connect such Accountholder to AGENT and pay AGENT commissions for the
Accountholder’s Account. AGENT hereby releases Company from any obligation to
pay AGENT commissions under such circumstances;



f.  
Only provide pricing information to prospective Accountholders that has been
provided by Company to AGENT;



g.  
Not present itself as, or appear to be, a member or representative of Visa, not
use any Visa-owned mark on marketing materials such as business cards,
letterhead or stationery, and not knowingly enable Visa debit cards to be sold
through multi-level marketing, or used for gambling, adult entertainment, or
fraudulent activity; and


 
 
Page 2 of 9

--------------------------------------------------------------------------------

 

 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 
 
h.  
 Not accept money from Accountholders.

 
4.  
Company’s Rights / Responsibilities.

 
In addition to those rights and responsibilities stated elsewhere in this
Agreement, Company shall have the following rights and responsibilities:


a.  
Company reserves the right, in its absolute discretion, at any time upon written
notice to AGENT, without incurring any liability to AGENT or otherwise, whether
in contract or tort, to change, reduce or expand the scope of the Private Label
Program, including any products or services therein and the prices charged for
Private Label Program transactions.  Company reserves the right to discontinue
the sale of the Private Label Program and sale or license of all products
thereunder, at any time or from time-to-time without notice to AGENT; provided,
however, that Company will endeavor to provide AGENT with as much advance
written notice as possible under the circumstances.



b.  
All applications and orders for the Private Label Program, if sent to AGENT,
shall be immediately forwarded by AGENT to Company.  Company reserves the right
in its sole discretion to accept or reject any such application or order without
any liabilities whatsoever to AGENT.



c.  
Company will assign AGENT’s Tracking Number to those Accounts where the Account
holders’ applications specifically identified AGENT by name in their written and
on-line applications to Company for the Private Label card(s) or other Private
Label Program services. Company shall have no duty to investigate and assign
tracking numbers to any Accountholder applications that do not specifically
identify AGENT.

 
5.  
Commission Payments / Payment Terms.

 
If the Company receives Private Label Program revenue from those Accountholders
that purchased the Private Label Program from Company during the term of this
Agreement as the sole and direct result of AGENT’s sales efforts, then subject
to the terms and conditions of this Agreement, Company shall pay AGENT sales
commission fees in the following amounts and under the following terms:


a.  
AGENT shall receive sales commissions in the amount specified in Schedule B to
this Agreement (PRIVATE LABEL CARD PROGRAM SALES COMMISSIONS).  AGENT’s
exclusive compensation from Company shall be the commission payments described
in this Section 5, less all applicable taxes.



b.  
Payment terms are net thirty (30) days from the last day of each month during
the term of this Agreement; provided, however, that the Company may withhold
remitting payment to AGENT until such time as the total amount due AGENT exceeds
the sum of $100.00 and/or all minimums are met.



c.  
Company shall continue to make commission payments to AGENT during the period
that the Account remains active (that is, until expiration or cancellation),
unless: (i) this Agreement is terminated according to the terms herein by reason
of AGENT’s uncured material breach of this Agreement, (ii) this Agreement is
terminated by Company pursuant to Section 9.E. of this Agreement, or (iii) the
Account issuing Bank ceases making payments to Company for such Account for any
reason whatsoever.


 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com




d.  
If any sales giving rise to Company’s payments to AGENT are reversed for any
reason, the sales commissions shall not be payable to AGENT and if Company has
already paid AGENT the commission for a sale that is reversed, AGENT shall repay
Company the commission within ten (10) days after Company’s notification to
AGENT.  If Company determines in its reasonable judgment that it should provide
the Bank a credit or discount with respect to any sale for which a commission is
payable to AGENT, Company shall have the right to charge a proportional amount
of the credit or discount to AGENT’s commission and to deduct or set-off such
proportion from the amount otherwise payable to AGENT.  If AGENT has not paid
Company the commission for a reversed sale, Company may deduct the commission
for the reversed sale from any other Amount Company owes to AGENT.

 
6.  
Warranty / Disclaimer / LIMITATION OF LIABILITY.

 
AGENT WARRANTS THAT THE SERVICES IT PROVIDES HEREUNDER WILL BE PERFORMED IN A
PROFESSIONAL AND WORKMANLIKE MANNER.  EXCEPT FOR THOSE WARRANTIES PROVIDED IN
THIS AGREEMENT, AGENT HEREBY DISCLAIMS ALL OTHER WARRANTIES.  UNDER NO
CIRCUMSTANCES WILL COMPANY BE LIABLE TO AGENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST
PROFITS, EVEN IF AN AGENT REPRESENTATIVE OF ANTERO HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL THE AGGREGATE LIABILITY OR
OBLIGATIONS OF COMPANY TO AGENT ARISING UNDER THIS AGREEMENT OR OTHERWISE EXCEED
THE TOTAL AMOUNT THAT BECOMES DUE AND OWING TO AGENT UNDER SECTION 5 HEREIN.
 
7.  
Mutual Confidentiality.

 
a.  
AGENT shall hold all proprietary and confidential information of ANTERO
(collectively, the “Antero Confidential Information”) in strict confidence by
exercising at least the same degree of diligence and care that it uses to avoid
disclosure or dissemination of its own highly confidential information, but in
no event less than a reasonable standard of diligence and care.  In this regard,
AGENT may disclose Confidential Information (a) to its owners, principals,
directors, managers, officers, employees representatives, agents and affiliates
who understand and are bound by the confidentiality and non-circumvention terms
of this Agreement, (b) to other parties with the prior written consent of ANTERO
and the written agreement of such other parties to be bound by the
confidentiality and non-circumvention terms of this Agreement and (c) to the
extent required by law; provided, however, in the latter case, AGENT shall give
ANTERO prompt written notice of any request or demand for such disclosure to
give ANTERO the opportunity to seek a restraining order to prevent such
disclosure and/or a protective order to limit such disclosure.  AGENT shall not
use the Confidential Information (i) for any purpose other than to operate under
this Agreement, (ii) for its own advantage or economic benefit outside the scope
of this Agreement or (iii) in any manner that would harm or otherwise be a
detriment to ANTERO.

 
b.  
ANTERO shall hold all proprietary and confidential information of AGENT
(collectively, the “Agent Confidential Information”) in strict confidence by
exercising at least the same degree of diligence and

 

 
Page 4 of 9

--------------------------------------------------------------------------------

 
 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 

 
care that it uses to avoid disclosure or dissemination of its own highly
confidential information, but in no event less than a reasonable standard of
diligence and care.  In this regard, ANTERO may disclose Confidential
Information (a) to its owners, principals, directors, managers, officers,
employees representatives, agents and affiliates who understand and are bound by
the confidentiality and non-circumvention terms of this Agreement, (b) to other
parties with the prior written consent of AGENT and the written agreement of
such other parties to be bound by the confidentiality and non-circumvention
terms of this Agreement and (c) to the extent required by law; provided,
however, in the latter case, ANTERO shall give AGENT prompt written notice of
any request or demand for such disclosure to give AGENT the opportunity to seek
a restraining order to prevent such disclosure and/or a protective order to
limit such disclosure.  ANTERO shall not use the Confidential Information (i)
for any purpose other than to operate under this Agreement, (ii) for its own
advantage or economic benefit outside the scope of this Agreement or (iii) in
any manner that would harm or otherwise be a detriment to AGENT.

 
8.  
Intellectual Property.

 
AGENT acknowledges that Company (or its licensors, as applicable) shall retain
its entire right, title and interest in and to all trade secret, patent,
copyright, trademark and other intellectual property rights contained in or
related to the Private Label Program and products and services therein, and
AGENT shall have no ownership or other right, including any intellectual
property right, in or to any Private Label Program product or service.  AGENT
shall have no right to have or use any intellectual property owned or licensed
by Company, except as expressly authorized in this Agreement.  Nothing in this
Agreement is intended to transfer from Company to AGENT any intellectual
property or intellectual property right Company has in or related to any
Licensed Program product or service.
 
9.  
Non-Circumvention.

 
a.  
Proprietary Relationships.  As a result of receiving Antero Confidential
Information and otherwise becoming familiar with ANTERO’s business and affairs,
AGENT may obtain knowledge about ANTERO’s banks, employees, associates,
partners, contacts, sources, contractors, vendors, other service providers,
customers and prospects (collectively, the “Proprietary Relationships”) and
ANTERO’s plans and opportunities (collectively, the “Proprietary
Opportunities”). AGENT shall not use its knowledge of any Proprietary
Relationship or Proprietary Opportunity (a) for any purpose other than to
operate under this Agreement, (b) for its own advantage or economic benefit
outside the scope of this Agreement or (c) in any manner that would harm or
otherwise be a detriment to ANTERO.  Without limiting the generality of the
foregoing, AGENT shall not, nor shall AGENT assist any third party to, directly
or indirectly, during the term of this Agreement or thereafter, solicit, entice
away or otherwise interfere with any customer, including, without limitation,
the Customers who are customers pursuant to this Agreement.

 
b.  
Ownership of Customers and Customer Agreements.  Commissions accruing to AGENT
from this Agreement shall be and remain the sole and exclusive property of
AGENT, but are subject to certain restrictions and rights of offset by ANTERO as
contemplated in this Agreement and may not be sold or transferred without
permission from ANTERO.  All relationships with Customers of AGENT are the
exclusive property of AGENT.  However, the cards, accounts and banking
relationships of the Customers shall remain the sole property of the issuing
bank.

 

 
Page 5 of 9

--------------------------------------------------------------------------------

 
 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 

c.  
Non-solicitation of Customers.  During the initial or any renewal term of this
Agreement, and thereafter upon expiration without renewal or earlier
termination, for any reason, and for so long as AGENT receives payments from
ANTERO in accordance with this Agreement, ANTERO shall not cause or permit any
of their respective agents, employees, independent contractors, subsidiaries, or
affiliates of ANTERO to solicit AGENT’s Cardholders for the sale of any products
or services.

 
d.  
No Interest, Right or License.  All Confidential Information, as well as all
Proprietary Relationships and Proprietary Opportunities, shall remain the
property of each Party and, other than to use the Confidential Information and
the knowledge of the Proprietary Relationships and Proprietary Opportunities to
operate under this Agreement, neither, the execution, delivery nor performance
of this Agreement shall be construed as granting or conferring to the other
Party any interest, right or license in or to any Confidential Information,
Proprietary Relationship or Proprietary Opportunity.  Without limiting the
generality of the foregoing, AGENT shall not acquire any interest, right or
license in or to the ANTERO Products or any aspect thereof.

 
10.  
Term and Termination.

 
a.  
The initial term of this Agreement shall be for a period of three (3) years
commencing on the date this Agreement is executed.  Unless either party notifies
the other not later than three (3) months prior to the expiration of the initial
term that it does not wish to renew this Agreement for a subsequent term, this
Agreement shall automatically renew for an additional term of three (3) years
upon the same terms and conditions.  Nothing herein to the contrary, the parties
hereto shall have the right to modify all or part of this Agreement, provided
that such modification shall be in writing and signed by all parties hereto
before such shall become effective and binding on the parties hereto.



b.  
Either party may terminate this Agreement immediately upon written notice to the
other if (i) the other party has breached any of its material obligations under
this Agreement and has failed to cure such breach within thirty (30) days of
receiving written notice of the breach from the other party, or (ii) has filed
any petition in any court for receivership, reorganization, bankruptcy,
arrangement or relief from or creditors, or has made any assignment for the
benefit of creditors, or has any substantial part of its assets subjected to any
involuntary lien, which is not cured or removed within thirty (30) days after
notice thereof.



c.  
Notwithstanding the foregoing in this Section 9, Company may terminate this
Agreement with immediate effect if any of the following occur:



(i)           AGENT participates or is alleged to have participated in any
fraudulent activity, or any activity that causes the Bank or Company to violate
the Visa U.S.A. Inc. Operating Regulations, or any other activities that may
result in undue economic hardship or damage to the goodwill of the Bank or Visa
system;


(ii)           Bank is at any time unable to offer Accounts or support the
Private Label Program due to federal, state, and/or Visa laws and regulations;
or
 

 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com




 
(iii)              AGENT makes any representation or warranty which shall prove
to have been or become false or misleading in any material respect, or any
unauthorized representation of the Bank, Visa, or the Private Label Program by
AGENT.


d.  
If this Agreement is terminated by either party under sub-parts B or C, above,
then Company shall have no continued payment obligation to AGENT after the
effective date of termination.



e.  
Company shall have the right to hold a quarterly review with AGENT concerning
the AGENT’s sales efforts and level of success in promoting and selling the
Private Label Program to prospective Accountholders.  If no new Accounts are
issued by the Bank over a ninety (90) day period and, in Company’s sole opinion
the AGENT is not making commercially reasonable efforts to promote and sell the
Private Label Program, then the Company shall have the right to terminate this
Agreement with immediate effect upon notice to AGENT.



f.  
Upon receiving Company’s notice of termination, AGENT shall immediately cease
all promotional efforts for Company and the Private Label Program, including any
existing or potential Accountholder discussions about Company and the Private
Label Program. AGENT shall immediately eliminate all links to Company’s website,
remove all Company information and materials from AGENT’s website, and return
all marketing and sales materials to Company.



g.  
The following provisions shall survive expiration or termination of this
Agreement for any reason: 5, 6, 7, 8, 10.D, 10.E., 10.F., 10.G., 11 through 17.

 
11.  
Indemnification.

 
AGENT shall defend, indemnify and hold Company harmless from and against any and
all costs, liabilities, losses and expenses including, but not limited to,
reasonable attorneys’ fees, resulting from the negligent and other unlawful acts
or omissions of AGENT as well as every claim against Company arising from any
representation or warranty AGENT makes to Accountholders beyond those
representations and warranties that Company provides in its own agreements and
documentation that accompany the Private Label Program.
 
12.  
Independent Contractors.

 
AGENT and Company are independent contractors and neither party has the
authority to bind the other party to any third person. Nothing in this Agreement
shall be construed to constitute AGENT as a partner or joint venture of or with
Company.  AGENT agrees to defend, indemnify and hold Company, its owners,
officers, and employees harmless against any claim by any government agency for
any taxes or other payments owed by AGENT to such government agency as a result
of this Agreement. AGENT also agrees that it is not a representative of
Bank.  AGENT also agrees that any compensation it is due will come only from
Company, and it will not pursue, nor does it have a right to pursue compensation
from Bank or any other party under any circumstance whatsoever.
 
13.  
Entire Agreement.

 
This Agreement constitutes the entire agreement between AGENT and Company
concerning the subject matter herein and supersedes all prior or contemporaneous
agreements, written or oral, between the parties. This Agreement may not be
modified except by a written document signed by an authorized representative of
both parties.
 

 
Page 7 of 9

--------------------------------------------------------------------------------

 
 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 
 
14.  
Notices.

 
All notices required or provided for in this Agreement shall be in writing and
delivered in person, by delivery service, certified or registered mail.  Notice
shall be deemed given on actual receipt.  Notices shall be addressed as follows:


If to Company:
Antero Payment Solutions, Inc.
24328 Vermont Ave #300
Harbor City, Ca. 90710


If to AGENT:
Consolidated Fleet Management
Corp.                                                                
2 Clifford Ln. Medford,                                                      
Medford, NY 1173                                           
 
15.  
Waiver.

 
Neither party may waive any term or excuse any breach of this Agreement unless
such waiver or excuse is in writing and signed by the party to be bound by such
waiver.
 
16.  
No Assignment.

 
AGENT shall not assign any of its rights or delegate any of its duties under
this Agreement, by operation of law or otherwise, without the prior express
written consent of Company.
 
17.  
Governing Law / Arbitration.

 
a.  
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California, U.S.A., without regard to its conflict of laws
provisions.



b.  
All disputes arising in connection with this Agreement, which disputes have not
been settled by mutual and amicable agreement, shall be finally settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) in effect as of the date first above written
(the “AAA Commercial Rules”).  Any such arbitration shall take place exclusively
in the English language in the county of Los Angeles, California U.S.A.  The
arbitration panel will consist of one arbitrator, appointed upon the mutual
agreement of the parties, acting reasonably.  Each party shall bear its own
expenses and shall share equally in arbitrator’s fees and related expenses,
provided that once an arbitration judgment is entered, the prevailing party
shall be entitled to recover reasonable attorneys’ and/or expert fees and
related costs as damages.  The arbitrator will be empowered to, at either
party’s request, grant injunctive relief. An award granted by the arbitrator
will be the exclusive remedy of the parties for all claims, counterclaims,
issues, or accountings presented or pleaded to the arbitrator.  Judgment upon
the arbitral award may be entered in any court that has jurisdiction
thereof.  Any additional costs, fees or expenses incurred in enforcing the
arbitral award will be charged against the party that unsuccessfully resists its
enforcement.  The arbitrator shall apply the substantive law of California,
without regard to its conflict of laws provisions.

 

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
 

 [ex1010.jpg]  
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com



 
 
c.  
Nothing is this Section will prevent either party from seeking interim
injunctive relief or filing an action against the other party in the courts
having jurisdiction over it in order to enforce an arbitral award granted
pursuant to a proceeding under this Section.



WHEREFORE, the parties have signed this Agreement by their duly authorized
representatives.

 
Antero Payment Solutions, Inc.
Consolidated Fleet Management Corp
By: /s/ Michael J Sinnwell, Jr.
By: /s/ Phil
Dorsinvil                                                                          
Name: Michael J Sinnwell Jr
Name: Phil
Dorsinvil                                                                         
Title: President
Title: CEO                                                                
Date:10/20/2011
Date: 10/20/2011  

 
 


This Space was Intentionally Left Blank
FOR ANTERO OFFICE USE
Sales AGENT Tracking Number:
 
 
 
Page 9 of 9

--------------------------------------------------------------------------------

 
